Case: 1:19-cv-02103-SO Doc #: 35 Filed: 02/05/20 1 of 5. PageID #: 388




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



BRYAN ANTHONY REO, Pro Se,                     )      Case No.: 1:19 CV 2103
                                               )
       Plaintiff                               )
                                               )
         v.                                    )      JUDGE SOLOMON OLIVER, JR.
                                               )
MARTIN LINDSTEDT, Pro Se,                      )
                                               )
       Defendant                               )      ORDER




       Currently pending before the court in the above-captioned case are Pro Se Plaintiff Bryan

Reo’s (“Plaintiff”) Motion to Strike Defendant’s Second Amended Answer and/or for a More

Definite Statement (“First Motion to Strike”) (ECF No. 26) and Motion to Strike Defendant’s More

Definite Answer (“Second Motion to Strike”) (ECF No. 32). Also before the court is Pro Se

Defendant Martin Lindstedt’s (“Defendant”) Proposed Joinder/Counterclaims Versus Bryan Reo

Counter-Defendants (ECF No. 33). For the following reasons, the court grants in part and denies in

part Plaintiff’s First Motion to Strike and denies as moot the Second Motion to Strike. The court also

strikes Defendant’s Proposed Joinder/Counterclaims.

                                       I. BACKGROUND

       Defendant has struggled to file a pleading that complies with the Federal Rules of Civil

Procedure despite several opportunities to do so. Defendant’s initial “Quick Answer/Pleading” (ECF

No. 8) was a bare-bones attempt at an answer, which simply denied all allegations. After the court
Case: 1:19-cv-02103-SO Doc #: 35 Filed: 02/05/20 2 of 5. PageID #: 389




granted an extension allowing Defendant to file a more thorough answer, Defendant submitted an

Amended Answer with Counterclaims (ECF No. 15) consisting of “rambling, largely irrelevant

arguments, which [were] rife with personal insults and racial slurs.” (Order at PageID #196, ECF

No. 19.) Given its “redundant, immaterial, impertinent, [and] scandalous” content, the court struck

Defendant’s filing pursuant to Rule 12(f). Fed. R. Civ. P. 12(f). But the court gave Defendant another

chance to submit a rule-compliant pleading. (Order at PageID #196, ECF No. 19 (ordering Defendant

“to file an appropriate Amended Answer that responds to Plaintiff’s Complaint within fourteen (14)

days”).) Defendant filed his Second Amended Answer with Counterclaims (ECF No. 29) on

November 27, 2019, claiming to have “cut down quite a bit of the racism.” (Id. at PageID #328.)

However, Plaintiff argues the Second Amended Answer and Counterclaims is offensive, “just like

[the first Amended Answer],” and so Plaintiff filed his First Motion to Strike on December 5, 2019.

(ECF No. 26.) Defendant then filed a Response/More Definite Answer (“More Definite Answer”)

(ECF No. 31) on December 30, 2019, which prompted Plaintiff’s Second Motion to Strike (ECF

No. 32). Finally, Defendant again filed Proposed Joinder/Counterclaims (ECF No. 33) asserting

claims Defendant purports to have against various individuals and entities, including the State of

Ohio and the federal government.

                                   II. LAW AND ANALYSIS

A.     First Motion to Strike

       Because the First Motion to Strike raises issues that are identical to those the court previously

confronted, the court incorporates by reference the discussion of applicable law from its Order of

November 15, 2019. (See Order, ECF No. 19.) Exercising its broad discretion pursuant to Rule 12(f),

the court strikes from Defendant’s Second Amended Answer with Counterclaims all purported




                                                 -2-
Case: 1:19-cv-02103-SO Doc #: 35 Filed: 02/05/20 3 of 5. PageID #: 390




“counterclaims” and references to individuals and entities not a party to this case. More precisely,

the court strikes paragraphs 2–8, 10–10C, and 39–44.

        At this juncture, the court chooses to strike only those portions of Defendant’s filing that are

both offensive and irrelevant to the case at hand. In so doing, the court notes that offensive slurs and

personal attacks are rife throughout Defendant’s Second Amended Answer—just like the first

iteration. However, because some paragraphs in Defendant’s filing provide sufficiently relevant

information that answers Plaintiff’s Complaint, the court leaves those portions intact.

        By striking the paragraphs referenced above, the court eliminates the irrelevant, vague, and

incoherent “counterclaims” Defendant purports to bring against Plaintiff, as well as Defendant’s

attempt to join unrelated parties. In particular, the court strikes all references to Defendant’s

corporate entity, the Church of Jesus Christ Christian/Aryan Nations of Missouri. As the court made

clear in its prior Order, “Ohio law forbids a non-lawyer like Defendant from representing a corporate

entity.” (Order at PageID #196, ECF No. 19.) Moreover, Defendant’s corporate entity is not

connected in any way to the events and facts underlying the present lawsuit. Similarly, the court

again rejects Defendant’s attempt to join Stefani Rossi Reo (Plaintiff’s wife); Anthony Domenic Reo

(Plaintiff’s father); Kyle Bristow (Plaintiff’s business associate); Brett Allan Klimkowsky (Plaintiff’s

business associate); the Court of Common Pleas of Lake County, Ohio; Lake County Judge Patrick

Condon; the State of Ohio; and the United States Government. Although Defendant says he

“dropped” these individuals and entities from his filings in accordance with this court’s instructions,

(see Def.’s Resp. to Mot. to Strike at PageID #336, ECF No. 31), Defendant nonetheless lists them

as “Parties” and levels incoherent, rambling accusations against each. (Second Am. Answer with

Counterclaims ¶¶ 2–8, 10–10C, 39–44, ECF No. 29.) Defendant’s narrative seems to contemplate

various constitutional claims under the First Amendment, objects to lawyers as a “parasitic class of


                                                  -3-
Case: 1:19-cv-02103-SO Doc #: 35 Filed: 02/05/20 4 of 5. PageID #: 391




regime criminals,” and seeks to have Plaintiff disbarred. (Id.) The court sees no connection between

these potential parties and claims and the facts and events underlying Plaintiff’s Complaint.

Accordingly, these unrelated assertions are stricken.

       Of course, Defendant remains free to file a separate lawsuit pursuing any claims he believes

he has against Plaintiff or these other individuals and entities. But because they are not relevant to

the defamation claims Plaintiff raises in his Complaint, they have no business before this court at

this time. The court therefore refuses to entertain them.

B.     Second Motion to Strike

       Defendant’s More Definite Answer (ECF No. 31) reflects the same issues as his other

nonconforming pleadings. Applying the same law and reasoning from above, the court hereby strikes

the More Definite Answer because it is both offensive and lacks relevance. Although Defendant has

not yet submitted a Response opposing Plaintiff’s Second Motion to Strike, the court need not wait

because Rule 12(f) permits the court to strike on its own volition. Fed. R. Civ. P. 12(f) (“The court

may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter. The court may act: (1) on its own; or (2) on motion made by a party . . . .”

(emphasis added).) With Defendant’s More Definite Answer (ECF No. 31) struck from the record,

Plaintiff’s Second Motion to Strike is moot.

C.     Defendant’s Proposed Joinder/Counterclaims

       The court does not need to spend much time discussing Defendant’s Proposed

Joinder/Counterclaims as it simply repeats the same claims and arguments against the same parties

that Defendant has improperly attempted to join throughout these proceedings. Because the Proposed

Joinder/Counterclaims is no different than Defendant’s Second Amended Answer with

Counterclaims or his More Definite Answer, the court exercises its authority pursuant to Rule 12(f)


                                                 -4-
Case: 1:19-cv-02103-SO Doc #: 35 Filed: 02/05/20 5 of 5. PageID #: 392




to strike Defendant’s Proposed Joinder/Counterclaims (ECF No. 33). If Defendant wishes to pursue

these claims, he must file a separate lawsuit.

                                         III. CONCLUSION

         For the foregoing reasons, the court grants in part and denies in part Plaintiff’s First Motion

to Strike (ECF No. 26). The Motion is granted with regard to paragraphs 2–8, 10–10C, and 39–44,

but denied as to the other portions of Defendant’s Second Amended Answer with Counterclaims.

The court also strikes Defendant’s More Definite Answer (ECF No. 31). Accordingly, Plaintiff’s

Second Motion to Strike (ECF No. 32) is denied as moot. Further, pursuant to Rule 12(f), the court

strikes Defendant’s Proposed Joinder/Counterclaims (ECF No. 33).1

         IT IS SO ORDERED.


                                                         /s/ SOLOMON OLIVER, JR.
                                                         UNITED STATES DISTRICT JUDGE


February 5, 2020




     1
              The court does not address Plaintiff’s recently filed Motion for Summary Judgment
              (ECF No. 34) because that Motion is not yet ripe for review. See Local Rule 7.1.

                                                   -5-
